Citation Nr: 0934527	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  08-08 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder, to include gastroesophageal reflux disease (GERD), 
claimed as a manifestation of an undiagnosed illness.

2.  Entitlement to service connection for esophageal 
peristalysis, claimed as a manifestation of an undiagnosed 
illness.

3.  Entitlement to service connection for chronic 
cholecystitis, claimed as a manifestation of an undiagnosed 
illness.

4.  Entitlement to service connection for right phrenic nerve 
paralysis, claimed as a manifestation of an undiagnosed 
illness.

5.  Entitlement to service connection for arthalgia and 
neurological impairment of the left side of the body to 
include chest pain, left hand numbness, and left foot 
numbness, claimed as manifestations of an undiagnosed 
illness.

6.  Entitlement to service connection for syncope, claimed as 
a manifestation of an undiagnosed illness.

7.  Entitlement to service connection for a psychiatric 
disorder to include anxiety and depression, claimed as a 
manifestation of an undiagnosed illness.

8.  Entitlement to service connection for short term memory 
loss, claimed as a manifestation of an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to July 
1973 and from November 1990 to May 1991, with service in 
Southwest Asia.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from A February 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.


Service connection for posttraumatic stress disorder (PTSD) 
was denied as an independent claim in a rating action issued 
in June 2008.  To this point, that rating determination has 
not been appealed.

The Veteran and his spouse testified before the undersigned 
Veterans Law Judge (VLJ) at a video conference hearing 
conducted at the RO in Little Rock, Arkansas in December 
2008.  A copy of the hearing transcript is of record.

The issues of entitlement to service connection for syncope; 
arthalgia and neurological impairment of the left side of the 
body to include chest pain, left hand numbness, and left foot 
numbness; a psychiatric disorder; and memory loss, being 
remanded are addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC


FINDINGS OF FACT

1.  The Veteran served on active duty in Southwest Asia 
during the Persian Gulf War.

2.  Currently diagnosed conditions including GERD, esophageal 
peristalysis, chronic cholecystitis, and right phrenic nerve 
paralysis were not incurred in service, are not qualifying 
chronic disabilities under 38 C.F.R. § 3.317, and have not 
been etiologically linked to either of the Veteran's periods 
of military service or to any incident therein.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a 
gastrointestinal disorder, claimed as GERD, to include 
consideration as qualifying chronic disability under 
38 C.F.R. § 3.317, are not met.  38 U.S.C.A. §§ 1110, 1117, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 
3.317 (2008).

2.  The criteria for service connection for esophageal 
peristalysis, to include consideration as qualifying chronic 
disability under 38 C.F.R. § 3.317, are not met.  38 U.S.C.A. 
§§ 1110, 1117, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.317 (2008).

3.  The criteria for service connection for a chronic 
cholecystitis, to include consideration as qualifying chronic 
disability under 38 C.F.R. § 3.317, are not met.  38 U.S.C.A. 
§§ 1110, 1117, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.317 (2008).

4.  The criteria for service connection for right phrenic 
nerve paralysis, to include consideration as qualifying 
chronic disability under 38 C.F.R. § 3.317, are not met.  38 
U.S.C.A. §§ 1110, 1117, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.303, 3.317 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008), requires VA to assist a claimant at the time that he 
or she files a claim for benefits. As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; 
and (3) that VA will attempt to obtain.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the Veteran with notice of what evidence not 
previously provided will help substantiate his claim.  19 
Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
Veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that with respect to the Veteran's service 
connection claims, the VCAA duty to notify was satisfied by 
letter sent to the Veteran in November 2006.  The letter 
addressed all required notice elements and was sent prior to 
the initial unfavorable decision issued by the agency of 
original jurisdiction (AOJ) in February 2007.  The November 
2006 notice also addressed the assignment of disability 
ratings and the effective date provisions.  Therefore, the 
Board finds that VA has fulfilled its duty to notify under 
the VCAA.

Under the VCAA, VA also has a duty to assist the Veteran in 
the development of a claim.  This includes assisting the 
Veteran in procuring service treatment records (STRs) and 
other relevant treatment records and providing a VA 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  Here, VA obtained the Veteran's STRs and VA treatment 
records pertinent to the years after service.  Also on file 
is hearing testimony provided by the Veteran and his spouse 
in 2008 and additional evidence presented for the file after 
the hearing which was accompanied by a waiver.  

Although no VA examinations have been furnished in this case, 
there is no duty on the part of VA to provide a medical 
examination, because as was the case in Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003), the Veteran has been advised 
of the need to submit competent medical evidence indicating 
that he has the disability claimed and further substantiating 
evidence suggestive of a linkage between his active service 
and the currently claimed disability.  The Veteran has not 
provided such evidence in conjunction with the claims on 
appeal for a gastrointestinal disorder, esophageal 
peristalysis, chronic cholecystitis, and right phrenic nerve 
paralysis.  Here as in Wells, the record in its whole, after 
due notification, advisement, and assistance to the Veteran 
under the VCAA, does not contain competent evidence 
indicating that these currently claimed disabilities are in 
any way etiologically related to active service.  Given these 
matters of record, there is no competent evidence that "the 
disability or symptoms may be associated with the claimant's 
active military . . . service."  38 U.S.C.A § 5103A(d); cf. 
Charles v. Principi, 16 Vet. App. 370 (2002).  Under such 
circumstances, there is no duty to provide an examination or 
to obtain a medical opinion as to these claims on appeal.  
Id.

Accordingly, the Board finds that under the circumstances of 
this case, VA has satisfied the notification and duty to 
assist provisions of the VCAA and that no further actions 
need be undertaken on the Veteran's behalf.  All appropriate 
due process concerns have been satisfied.  See 38 C.F.R. § 
3.103 (2008).

Factual Background and Analysis

The Veteran served with the United States Army from December 
1972 to April 1973; and from November 1990 to May 1991, 
during which time he served in Southwest Asia from January 
1991 to May 1991.  

The service connection claims on appeal were filed in October 
2006.  The Veteran does not maintain that any of his claimed 
conditions are in any way linked to his first period of 
service.  He specifically maintains that all of his claimed 
conditions are related to his period of Gulf War service, to 
include as due to exposure to environmental elements 
sustained during that time or to vaccinations received.  
Accordingly, the focus of the adjudication of the claims 
herein will pertain to the second period of service, and the 
various applicable theories of entitlement will be 
considered. 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time. 
38 C.F.R. § 3.303(b). If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim. Id. Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

Service incurrence will be presumed for certain chronic 
diseases, to include psychoses, if they are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

In order to establish direct service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991).  Equal weight is not accorded to each piece 
of evidence contained in the record; every item of evidence 
does not have the same probative value. When all the evidence 
is assembled, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Because the Veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War, service connection 
may also be established under 38 C.F.R. § 3.317.  Under that 
section, service connection may be warranted for (1) a 
Persian Gulf Veteran who (2) exhibits objective indications 
of chronic disability resulting from an illness or 
combination of illnesses manifested by one or more signs or 
symptoms such as those listed in paragraph (b) of 38 C.F.R. § 
3.317; which (3) became manifest either during active 
military, naval or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2011; and (4) 
that such symptomatology by history, physical examination, 
and laboratory tests cannot be attributed to any known 
clinical diagnosis.  See 71 Fed. Reg. 75669, 75672 (Dec. 18, 
2006); 38 C.F.R. § 3.317(a)(1); see also see Neumann v. West, 
14 Vet. App. 12, 22 (2000), vacated on other grounds, 14 Vet. 
App. 304 (2001) (per curiam order).

Section 3.317 explicitly acknowledges that a claimant's 
"signs or symptoms" need not be shown by medical evidence; 
however, the regulation does specifically require some 
"objective indications" of disability.  See 38 C.F.R. § 
3.317(a).  "'Objective indications of chronic disability' 
include both 'signs,' in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical, indicators that are capable of independent 
verification."  38 C.F.R. 3.317(a)(2).  Thus, although 
medical evidence of signs or symptoms is clearly not required 
to grant a claim, the regulation does require that there be 
some objective, independently verifiable evidence of the 
symptoms.  Id.

For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities: (1) an undiagnosed illness; 
(2) a medically unexplained chronic multisymptom illness; and 
(3) a diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C.A 1117(d) warrants a 
presumption of service-connection.

An undiagnosed illness is defined as a condition that by 
history, physical examination and laboratory tests cannot be 
attributed to a known clinical diagnosis.  In the case of 
claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.117, unlike those for "direct service 
connection," there is no requirement that there be competent 
evidence of a nexus between the claimed illness and service.  
Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, 
lay persons are competent to report objective signs of 
illness.  Id.  To determine whether the undiagnosed illness 
is manifested to a degree of 10 percent or more the condition 
must be rated by analogy to a disease or injury in which the 
functions affected, anatomical location or symptomatology are 
similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. 
Nicholson, 19 Vet. App. 470, 472 (2006).

A medically unexplained chronic multisymptom illnesses is one 
defined by a cluster of signs or symptoms, and specifically 
includes chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome, as well as any other illness that 
the Secretary determines meets the criteria in paragraph 
(a)(2)(ii) of this section for a medically unexplained 
chronic multisymptom illness.

A "medically unexplained chronic multisymptom illness" means 
a diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).  Signs or symptoms that may be 
manifestations of undiagnosed illness or medically 
unexplained chronic multisymptom illness include, but are not 
limited to, the following: (1) fatigue; (2) signs or symptoms 
involving skin; (3) headache; (4) muscle pain; (5) joint 
pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
and (13) menstrual disorders. 38 C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).

In cases where a Veteran applies for service connection under 
38 C.F.R. § 3.317 but is found to have a disability 
attributable to a known diagnosis, further consideration 
under the direct service connection provisions of 38 U.S.C.A. 
§§ 1110 and 1131 is warranted.  See Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994).

Factual Background

Service Connection for Gastrointestinal Disorder/Esophageal 
Peristalysis/Chronic Cholecystitis/Right Phrenic Nerve 
Paralysis

The file includes service treatment records (STRs) dated 
prior to the Veteran's second period of service.  These 
records include examination reports of July 1972, January 
1977, July 1984 and August 1988, all of which reflect that 
clinical evaluation of the mouth and throat, abdomen and 
viscera, were normal.  All of the examination reports also 
reflect that the Veteran denied having symptoms of frequent 
indigestion, stomach trouble or gallbladder trouble.  

The STRs for the Veteran's second period of service include 
an October 1990 examination report which revealed no clinical 
abnormalities of the mouth and throat, abdomen and viscera.  
The Veteran denied having symptoms of frequent indigestion, 
stomach trouble or gallbladder trouble.  A December 1990 
dental treatment questionnaire indicates that the Veteran was 
taking Zantac and that he reported having ulcers and stomach 
problems.  An April 1991 separation examination report 
indicated that clinical evaluation of the mouth and throat, 
abdomen and viscera, was normal.  

VA treatment records dated in 1991 and 1992 were requested, 
but could not be located.

VA records show that in November 1997, the Veteran was 
treated for severe GERD.  In December 1997, the Veteran 
underwent esophageal manometry to measure motility of the 
esophagus and the amount of acid refluxed to the stomach.  In 
July 2001, the Veteran was treated for dysphagia, esophageal 
dysmotility, chronic GERD and hiatal hernia.  

VA records further show that in September 2006, probable 
right phrenic nerve paralysis was assessed, based on a 
positive sniff test.  Records dated in September 2006 also 
document clinical findings of cholelithiasis due to acute 
cholecystitis which had developed days earlier, were made.  
October 2006 records reflect that probable right 
hemidiaphragm paralysis, etiology unknown, was shown.  Nerves 
II through XII were found to be intact.  In November 2006, 
the Veteran underwent a laparoscopy with open cholecystectomy 
for gallstones.  A January 2007 record reflects that the 
Veteran reported being hospitalized for treatment of a 
collapsed lung and paralyzed diaphragm.  

The file contains a copy of a letter dated in September 2005 
issued to the Veteran by the Department of Defense (DOD) 
discussing the possibility that some Gulf War veterans, 
particularly those who served in units near Khamisiyah, Iraq, 
in March 1991 when demolition operations were done, may have 
been exposed to low levels of chemical warfare agents 
including sarin and cyclosarin.  He was informed that DOD was 
continuing to monitor findings of any health-related issues 
related to Gulf War veterans.  

Also on file is a lay statement from their Veteran's wife, 
received in November 2006.  She indicated that since meeting 
the Veteran in 1994, she had seen a gradual decline in his 
health over the subsequent 12-year period.  She explained 
that since his Gulf War service he suffered from conditions 
including: PTSD; peristalysis of the esophagus; phrenic nerve 
damage; paralysis of the diaphragm with shortness of breath, 
numbness on the left side; syncopal episodes; an elbow 
problem; depression, memory loss and a gallbladder problem.  

The Veteran and his spouse presented testimony at a video 
conference hearing held before the undersigned VLJ in 
December 2008.  He reported he first sought treatment from VA 
for GERD, and esophageal problems and chronic cholecystitis 
in 1992.  The Veteran's wife, a nurse, indicated that no 
doctors had ever linked the Veteran's medical conditions to 
his Gulf War service, when asked to opine on this matter.  At 
the hearing, it was agreed that the record would be left open 
for 60-day prior to a decision being made to allow for the 
submission of additional evidence.  

Subsequent to the hearing, the Veteran presented additional 
evidence for the file accompanied by a waiver.  This evidence 
consists of a medical statement dated in July 2009 authored 
by Dr. B.  The doctor indicated that he had reviewed the 
Veteran's VA records and opined that GERD, esophageal 
peristalysis and chronic cholecysitis, were not at least as 
likely as not service-related.

Analysis

The Veteran maintains that a gastrointestinal disorder, 
esophageal peristalysis, chronic cholecystitis, and right 
phrenic nerve paralysis are due to his Gulf War service.  The 
Veteran does not maintain, nor does the evidence reflect, 
that he had any of these problems during his first period of 
service from 1972 to 1973, or prior to his second period of 
service from November 1990 to May 1991.  

Initially, the Board notes that medical records dated from 
1997 to 2008 include documented diagnoses of and treatment 
for GERD, esophageal peristalysis, chronic cholecystitis, and 
right phrenic nerve paralysis.  Because a these disorders 
have been specifically diagnosed and are not conditions that 
for which the Secretary has determined in regulations 
prescribed under 38 U.S.C.A 1117(d) warrant a presumption of 
service-connection., the provisions of 38 C.F.R. 3.317, 
pertaining to qualifying chronic disabilities related to Gulf 
War service, do not apply.  

Moreover, the evidence in this case fails to include any 
competent medical evidence or opinion etiologically linking 
any of the aforementioned diagnosed conditions specifically 
to incidents of the Veterans Gulf War service, to include 
possible chemical exposure or as residuals of a vaccination.  
The file contains a medical opinion issued in 2009 based upon 
a review of the Veteran's VA medical records to the effect 
that a gastrointestinal disorder diagnosed as GERD, 
esophageal peristalysis, chronic cholecystitis, and right 
phrenic nerve paralysis were not at least as likely as not 
service-related.  There is no competent medical evidence on 
file to the contrary.  

The Board has given thought to whether service connection may 
be granted for the Veteran's currently claimed and diagnosed 
gastrointestinal disorder, esophageal peristalysis, chronic 
cholecystitis, and right phrenic nerve paralysis regardless 
of the inapplicability of the undiagnosed illness provisions.  
See Combee v. Brown, supra.

As discussed above, in order for service connection to be 
granted, there must be (1) a current disability; (2) in-
service disease or injury; and (3) medical nexus.  See 
Hickson, supra.

With respect to the first element, as has been discussed 
above there is evidence of a currently diagnosed 
gastrointestinal disability, GERD.  Diagnoses of esophageal 
peristalysis, chronic cholecystitis, and right phrenic nerve 
paralysis have also been made.  Hickson element (1) is 
accordingly satisfied.

With respect to the second Hickson element, a review of the 
Veteran's STRs includes a sole notation to the effect that 
the Veteran experienced ulcers and stomach problems.  
However, the STRs contain no documentation of any such 
complaints or treatment and do not include diagnoses of any 
abdominal, esophageal or gallbladder conditions.  In 
addition, and significantly, the 1991 separation examination 
report reflected that clinical evaluation of the mouth and 
throat, abdomen and viscera, was normal.  Thereafter, the 
record reflects that it was not until 1997 that any 
abdominal, esophageal or gallbladder condition was first 
diagnosed.  The Board takes note of this gap in the evidence 
and points out that a prolonged period without medical 
complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000) (service incurrence may be 
rebutted by the absence of medical treatment for the claimed 
condition for many years after service).

Even with consideration of the Veteran's general statements 
and testimony regarding the continuity of symptomatology 
related to his claimed conditions since service, the fact 
remains that there has been no probative, competent medical 
evidence presented of a nexus between the currently diagnosed 
and claimed conditions and service, to include the assertions 
of continuity of symptoms since service discharge.  See 
McManaway v. West, 13 Vet. App. 60, 66 (1999) (holding that, 
where there is assertion of continuity of symptomatology 
since service, medical evidence is required to establish "a 
nexus between the continuous symptomatology and the current 
claimed condition"), vacated on other grounds sub nom.  
McManaway v. Principi, 14 Vet. App. 275 (2001); Voerth v. 
West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 
488 (1997).  

Turning to the final element, medical nexus, the file 
contains a competent and probative private medical opinion 
provided in July 2009 which was based upon a review of the 
Veteran's medical records, to the effect GERD, esophageal 
peristalysis, chronic cholecystitis, and right phrenic nerve 
paralysis were not at least as likely as not service-related.  
There has been no competent medical evidence or opinion 
presented to the contrary and the Veteran has not provided 
any evidence, information or argument rebutting the opinion 
against the claim or otherwise diminishing its probative 
weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

To the extent that the Veteran himself contends that his 
claimed conditions are related to his military service, it is 
well established that lay persons without medical training, 
such as the veteran, are not competent to attribute symptoms 
to a particular cause.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  The Board observes that the 
Veteran's wife, a nurse, generally asserted in a 2006 
statement that a medical nexus exists between his claimed 
conditions and period of Gulf War service.  In determining 
the weight assigned to this evidence, the Board also looks at 
factors such as the health care provider's knowledge and 
skill in analyzing the medical data.  See Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 
Vet. App. 279, 284 (1997).  In this regard, the Veteran's 
wife is competent to observe his symptoms and general health 
condition.  However, there is no indication that she actually 
ever performed a clinical assessment of the Veteran or 
comprehensively reviewed his medical records and history in 
conjunction with making this assertion, and her lay 
assertions regarding causation are unsupported by any 
rationale or evidence.  In short, the Board finds the 
Veteran's spouse is not competent to medically link the 
Veteran's claimed disorders to service, including to any 
chemical exposure claimed to have been sustained therein.

Accordingly, as the weight of the competent and probative 
medical evidence is against a finding that the Veteran's 
claimed gastrointestinal disability, esophageal peristalysis, 
chronic cholecystitis, and right phrenic nerve paralysis are 
related to events in service, Hickson element (3), medical 
nexus, is also not met.

In conclusion, for reasons and bases expressed above the 
Board concludes that a preponderance of the evidence is 
against the Veteran's claims of entitlement to service 
connection for a gastrointestinal disorder to include GERD, 
esophageal peristalysis, chronic cholecystitis, and right 
phrenic nerve paralysis.  As the preponderance of the 
evidence is against the claims, the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  The benefit sought on appeal is 
therefore denied.


ORDER

Entitlement to service connection for a gastrointestinal 
disorder/GERD, to include claimed as a manifestation of an 
undiagnosed illness, is denied.

Entitlement to service connection for esophageal 
peristalysis, to include claimed as a manifestation of an 
undiagnosed illness, is denied.

Entitlement to service connection for chronic cholecystitis, 
to include claimed as a manifestation of an undiagnosed 
illness, is denied.

Entitlement to service connection for right phrenic nerve 
paralysis, to include claimed as a manifestation of an 
undiagnosed illness, is denied.


REMAND

The Veteran's service connection claims for syncopal episodes 
and for arthalgia and neurological impairment of the left 
side of the body to include chest pain, left hand numbness, 
and left foot numbness, are primarily claimed as related to 
his Gulf War service.  The Veteran also claims that he has 
been suffering from a psychiatric disorder, specifically 
depression, and memory problems since service.  

The evidence before the Board includes VA treatment records 
particularly from 2005 forward, documenting the Veteran's 
numerous complaints relating to syncopal episodes, joint pain 
and numbness, and neurological manifestations particularly 
affecting the left side of the body.  The records reflect 
that various possible etiologies and diagnoses have been 
offered to explain these manifestations; however, to date, no 
VA examination has been conducted to clarify the matter.  

The Board also notes that the Veteran reported in December 
1990, during service, that he suffered from frequent dizzy 
spells.  Significantly, also on file is a private medical 
opinion provided in July 2009 to the effect that syncope and 
neurological defects with left-sided numbness and weakness 
were the result of service.  However, the rationale 
supporting this opinion was not provided and is unclear, nor 
is there sufficient competent or credible lay or medical 
evidence on file at this point to support this opinion.  

The Board observes that signs or symptoms that may be 
manifestations of undiagnosed illness or medically 
unexplained chronic multisymptom illness include, but are not 
limited to, the following: (1) fatigue; (2) signs or symptoms 
involving skin; (3) headache; (4) muscle pain; (5) joint 
pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

Essentially, based upon the evidentiary record as it 
currently stands, the Board is unable to determine at this 
point whether the Veteran's claimed syncope and 
arthrlagia/neurological impairment is etiologically linked to 
his period of Gulf War service.  The VCAA requires, among 
other things, that VA assist a claimant in providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  As such, a comprehensive VA 
examination and opinion is required in this case.  

With respect to the service connection claims for a 
psychiatric disorder and memory loss, the STRs for the 
Veteran's second period of service are negative for any 
complaints of a psychiatric nature or relating to memory 
loss.  The April 1991 separation examination report indicated 
that psychiatric evaluation was normal.  

VA medical records dated in July 1993 reflect that the 
Veteran was being followed due to complaints of suicidal 
thoughts and depression since his discharge from service.  
Depression was diagnosed in 1993 and at that time, remote 
memory was described as intact.  The Veteran has been treated 
for a psychiatric disorder diagnosed as depression since July 
1993.  VA records dated from 2006 to 2008 reflect that the 
Veteran continued to be treated for depression with 
subjective complaints of memory loss, without clinical or 
objective indications of memory loss.  The file includes a 
private medical statement dated in July 2009 authored by Dr. 
B.  The doctor indicated that he had reviewed the Veteran's 
VA records and opined that anxiety depression and short-term 
memory loss were more likely than not related to service.  
(The Board also observes that the General Formula for rating 
mental disorders found under 38 C.F.R. § 4.130 (2008), Codes 
9201-9435, memory loss is specifically included as an 
enumerated element used to evaluate a psychiatric disorder.)  

At this point, the file does not contain competent evidence 
etiologically linking the Veteran's currently diagnosed 
psychiatric disorder to service.  In this regard, although 
the aforementioned 2009 opinion did purport to make such 
link, that opinion was not offered by a psychiatrist, nor did 
it include an explanation of any rationale or evidence 
supporting the opinion.  Also requiring clarification is the 
matter of whether claimed memory loss (to the extent shown), 
is a manifestation of a psychiatric disorder, a possible 
manifestation of an undiagnosed illness related to the 
Veteran's Gulf War service or represents an independently 
diagnosable condition or a manifestation of another medical 
condition.  When medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991), Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992).  As such, the Board will request an examination to 
include addressing these pertinent matters.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the Veteran 
for an appropriate VA examination to 
determine the etiology of the asserted 
disability manifested by: (1) syncope, 
and (2) arthalgia and neurological 
impairment of the left side of the body 
to include chest pain, left hand 
numbness, and left foot numbness, which 
are claimed as manifestations of an 
undiagnosed illness or in the 
alternative, as etiologically related to 
the Veteran's period of Gulf War service.  
A complete history of each claimed 
disorder should be obtained from the 
Veteran.

The claims file and a copy of this remand 
should be made available to and reviewed 
by the examiner prior to the requested 
examination.  The examiner should 
indicate in the report that the claims 
file was reviewed.

All indicated tests should be performed 
and all clinical findings should be 
reported in detail.  The examiner is 
requested to provide an opinion as to 
whether the Veteran has any of the 
asserted disabilities.  An opinion should 
be provided as to the nature, date of 
onset, and etiology of each of the 
Veteran's asserted disabilities found on 
examination.

The examiner should state whether any 
current disability manifested (1) 
syncope, and (2) arthalgia and 
neurological impairment of the left side 
of the body to include chest pain, left 
hand numbness, and left foot numbness had 
its onset during or as a result of the 
Veteran's period of active extending from 
November 1990 to May 1991, to include 
service in Southwest Asia.

The examiner must also indicate whether 
the Veteran has any such manifestations 
that by history, physical examination and 
laboratory tests cannot be attributed to 
any known clinical diagnosis or 
diagnoses.  If the manifestations are 
attributable to a known clinical 
diagnosis, the examiner must state 
whether it is at least as likely as not 
that the diagnosed condition is related 
to or had its onset in service.

It is requested that the examiner 
consider and reconcile any conflicting 
medical opinions of record and any 
contradictory evidence regarding the 
above questions.  The examiner must 
provide a comprehensive report including 
a complete rationale for all conclusions 
reached.

2.  The RO/AMC should schedule the 
Veteran for an appropriate VA mental 
disorders examination to ascertain the 
extent, nature, and etiology of his 
asserted psychiatric disorder, primarily 
claimed as depression.  The claims file 
must be made available and reviewed by 
the examiner, as should a copy of this 
Remand.  A discussion of the Veteran's 
documented medical history and assertions 
should also be included.  All appropriate 
tests or studies should be accomplished, 
and all clinical findings should be 
reported in detail.

a.  The examiner should clearly identify 
if the Veteran currently has a 
psychiatric disorder.  If the Veteran has 
such disorder, the examiner should render 
an opinion, consistent with sound medical 
principles, as to whether it is at least 
as likely as not (at least a 50 percent 
probability) that such diagnosed 
psychiatric disorder, had its onset in 
service or during the first post-service 
year, or is otherwise etiologically 
related to service.  

b.  As a related matter, the Veteran has 
also filed a separate service connection 
claim for memory loss.  As such, specific 
memory testing should be undertaken to 
ascertain whether the Veteran has any 
currently manifested memory deficit.  His 
subjective complaints of memory loss 
should also be recorded on the 
examination report.  Initially, the 
examiner should specifically indicate 
whether any clinical/objective evidence 
of memory loss is shown, or whether the 
complaints are primarily/solely 
subjective.  The examiner is also 
requested to address whether the 
Veteran's claimed memory loss (to the 
extent shown) represents: a manifestation 
of his psychiatric disorder, a 
manifestation of an undiagnosed illness, 
an independently diagnosable condition, 
or a manifestation of some other medical 
disorder (please specify).  In any event, 
the examiner is requested to address 
whether it is at least as likely as not 
the claimed memory loss is related to the 
Veteran's period of service from November 
1990 to May 1991.  

A complete rationale for any opinion 
expressed should be provided in a legible 
report.

3.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior 
to further claims adjudication.

4.  The RO/AMC will then readjudicate the 
Veteran's claims.  If the benefits sought 
on appeal remain denied, the Veteran and 
his representative should be provided 
with a Supplemental Statement of the 
Case.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


